                  UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
In re:                             )
PETER WOJTKUN,                     )         Chapter 7
                                   )         No. 17-12719-MSH
                    Debtor.        )
                                   )
                                   )
JOSEPH G. BUTLER, CHAPTER 7        )
TRUSTEE OF PETER WOJTKUN           )
                                   )
                    Appellant,     )
                                   )         Civil Action Nos.
                         v.        )           18-12026-PBS,
                                   )           18-12032-PBS,
                                   )           15-10342-PBS
PETER WOJTKUN,                     )
                                   )
                    Appellee.      )
___________________________________)


                      MEMORANDUM AND ORDER

                        February 15, 2019

Saris, C.J.

                          INTRODUCTION

     Trustee Joseph Butler appeals from the bankruptcy court’s

refusal to issue an order barring Debtor Peter Wojtkun from

performing dental services for five years within fifteen miles

of his former dental practice. The Trustee seeks this order to

facilitate the sale of the practice, which is an asset of

Wojtkun’s Chapter 7 estate. Relying on Wojtkun’s duty to

cooperate with the Trustee, the bankruptcy court issued an order


                                1
requiring him to provide information about the practice to the

Trustee to assist with the sale and barring him from actively

soliciting the practice’s patients, but it declined to issue the

requested noncompetition order.

     After hearing, the Court AFFIRMS the bankruptcy court’s

order.

                 FACTUAL AND PROCEDURAL BACKGROUND

      Wojtkun filed a petition for Chapter 7 bankruptcy

protection in the Bankruptcy Court for the District of

Massachusetts on May 7, 2013. Joseph Butler was appointed as

trustee the following day. The court granted Wojtkun a discharge

on August 13, 2013. At the time he filed his petition, Wojtkun

was a practicing dentist and the sole shareholder of Peter

Wojtkun DMD P.C., a Massachusetts professional corporation. By

filing his petition, his shares in the professional corporation

transferred to the Trustee. See In re Wojtkun, No. 16-cv-10843,

2017 WL 888307, at *3 (D. Mass. Mar. 6, 2017) (affirming the

bankruptcy court’s order permitting the Trustee “to take certain

actions as the sole shareholder and director of the

corporation”). The professional corporation ceased operating in

November 2014.

     Since filing for bankruptcy, Wojtkun has practiced

dentistry at the same location where his professional



                                  2
corporation operated, using the same equipment and treating the

same patients.

     Wojtkun and the Trustee have repeatedly clashed over the

administration of the bankruptcy estate. The Trustee seeks to

sell the professional corporation. He contends that he cannot do

so, however, because Wojtkun refuses to provide information

about the practice to allow for a proper valuation and is

operating a new dental practice in the same location, which

depresses the value of the professional corporation. On April

25, 2017, the Trustee initiated an adversary proceeding against

Wojtkun in the bankruptcy court seeking an injunction pursuant

to 11 U.S.C. § 105(a) and 11 U.S.C. § 521(a)(3) to bar him from

hindering or interfering with the Trustee’s sale of the dental

practice, require him to cooperate with the Trustee in the sale,

and restrict him from practicing dentistry within fifteen miles

of the practice for five years to avoid competition with the

purchaser of the professional corporation.

     After Wojtkun moved for summary judgment, the bankruptcy

court (Hoffman, J.) issued its decision on August 23, 2018.

Because neither 11 U.S.C. § 105(a) nor 11 U.S.C. § 521(a)(3)

creates a private right of action, the court treated the

adversary proceeding complaint as a motion for an order

compelling Wojtkun to comply with his duties under 11 U.S.C.

§ 521. The court determined that Wojtkun’s duty to cooperate

                                3
with the Trustee in the sale of the professional corporation

required him to provide his business and patients records and

answer questions about the practice for prospective buyers. It

also decided that Wojtkun could not actively solicit patients of

the practice, though he could treat patients who sought him out

on their own. Wojtkun does not challenge either of these aspects

of the bankruptcy court’s order.

     The court then addressed the Trustee’s request for a

noncompetition order. The court acknowledged that Massachusetts

law imposes on certain voluntary sellers of a business an

implied covenant not to compete with the buyers but determined

that this implied covenant did not attach to involuntary sales

in bankruptcy. The court recognized that the Seventh Circuit in

In re Uniservices, Inc., 517 F.2d 492, 497 (7th Cir. 1975),

affirmed a declaration prohibiting a former president and

shareholder of the debtor company from competing with the

company. The court found Uniservices inapposite, however,

because it was a reorganization case and unique equitable

factors, namely that the individual forced his employees to

enter into covenants not to compete, justified the

noncompetition order.

     The court instead found this dispute comparable to In re

Glazer, 317 B.R. 488, 490 (Bankr. E.D. Mich. 2004), where a

bankruptcy court declined to impose a noncompetition order on a

                                   4
debtor as part of the sale of his chiropractic practice. The

court in Glazer declined to do so because the Bankruptcy Code’s

fresh start policies trumped the competing goal of maximizing

creditor recovery and because a noncompetition order would

effectively bring the debtor’s right to work in a certain area

into the estate (in violation of the Code’s exemption for post-

petition earnings). The bankruptcy court recognized that Glazer

did not address a debtor’s obligation to cooperate with a

trustee under § 521(a)(3) but nevertheless declined to order

Wojtkun not to practice dentistry within fifteen miles of the

practice for five years.

     The Trustee filed a notice of appeal with this Court on

September 24, 2018. He challenges the bankruptcy court’s

decision not to impose the noncompetition order on Wojtkun.

                           DISCUSSION

I.   Standard of Review

     The district court reviews “the bankruptcy court’s findings

of fact for clear error, and its conclusions of law de novo.”

Irving Tanning Co. v. Kaplan, 876 F.3d 384, 389 (1st Cir. 2017).

“Discretionary rulings made pursuant to the Bankruptcy Code are

reviewable only for abuse of discretion.” In re Gonic Realty

Tr., 909 F.2d 624, 626 (1st Cir. 1990). A bankruptcy court

abuses its discretion when it “relies upon an improper factor,

neglects a factor entitled to substantial weight, or considers

                                5
the correct mix of factors but makes a clear error of judgment

in weighing them.” In re Mercado, 523 B.R. 755, 761 (B.A.P. 1st

Cir. 2015) (internal quotation omitted). The bankruptcy court

treated the Trustee’s complaint as a motion for an order to

enforce Wojtkun’s duty to cooperate under 11 U.S.C. § 105, which

grants the court discretionary powers to issue orders to enforce

the Bankruptcy Code. Because the bankruptcy court did not decide

that it could never impose a noncompetition order on a debtor

but instead exercised its discretion not to grant the requested

relief in this case, this Court reviews the bankruptcy court’s

decision for abuse of discretion.

II.   Standing

      Before reaching the merits of the appeal, Wojtkun

challenges the Trustee’s standing to bring the underlying

adversary proceeding as a shareholder of the professional

corporation. The bankruptcy court treated the adversary

proceeding as a motion for an order compelling Wojtkun to comply

with his duty to cooperate with the Trustee. Neither party

challenges this decision. Accordingly, the Trustee was suing not

as the shareholder of the professional corporation but as the

trustee of the Chapter 7 estate. Wojtkun makes no argument that

the Trustee does not have standing to seek this order in his

capacity as trustee.



                                 6
III. Noncompetition Order

     The Trustee contends that the bankruptcy court abused its

discretion in declining to issue an order barring Wojtkun from

practicing dentistry within fifteen miles of the location of his

old practice for five years. The Trustee argues that the

bankruptcy court should have entered this order to enforce

Wojtkun’s duty to cooperate in liquidating the assets of the

estate. He also points out that the noncompetition order is

authorized under Massachusetts law, which recognizes an implied

covenant not to compete in certain sales of a business. See

Tobin v. Cody, 180 N.E.2d 652, 655-57 (Mass. 1962).

     The bankruptcy court treated the adversary proceeding as a

motion requesting an order under 11 U.S.C. § 105. That provision

authorizes the bankruptcy court to “issue any order, process, or

judgment that is necessary or appropriate to carry out the

provisions of” the Bankruptcy Code. 11 U.S.C. § 105(a). While

broad, § 105(a) “does not give bankruptcy courts ‘a roving writ,

much less a free hand’ to provide equitable relief.” In re Oak

Knoll Assocs., L.P., 835 F.3d 24, 34 (1st Cir. 2016) (quoting In

re Jamo, 283 F.3d 392, 403 (1st Cir. 2002)). “Rather, this

statute ‘may be invoked only if, and to the extent that, the

equitable remedy dispensed by the court is necessary to preserve

an identifiable right conferred elsewhere in the Bankruptcy

Code.’” Id. (quoting In re Jamo, 283 F.3d at 403); see also In

                                7
re Nosek, 544 F.3d 34, 43 (1st Cir. 2008) (noting that a

bankruptcy court may only use its § 105 authority to enforce a

specific code provision).

     Under 11 U.S.C. § 521(a)(3), a debtor shall “cooperate with

the trustee as necessary to enable the trustee to perform the

trustee’s duties.” One duty of a Chapter 7 trustee is to

“collect and reduce to money the property of the estate.” Id. §

704(a)(1). The Trustee argues that the requested noncompetition

order is necessary to enforce Wojtkun’s duty to cooperate in the

liquidation of the estate.

      The duty to cooperate requires that, “whenever the trustee

calls upon the debtor for assistance in the performance of his

duties, the debtor is required to respond, at least if the

request is not unreasonable.” Collier on Bankruptcy ¶ 521.15[5]

(Richard Levin & Henry J. Sommer eds., 16th ed. 2018); see also

In re Morey, 416 B.R. 364, 366 (Bankr. D. Mass. 2009) (adopting

this standard). Accordingly, the debtor must convey estate

property to the trustee, see, e.g., In re Olsen, 36 F.3d 71, 73

(9th Cir. 1994); Turshen v. Chapman, 823 F.2d 836, 838-39 (4th

Cir. 1987), and provide the trustee with information necessary

to collect and liquidate the estate’s assets, see, e.g., In re

Auld, 561 B.R. 512, 521 (B.A.P. 10th Cir. 2017). The duty to

cooperate does not require the debtor to take affirmative steps

to increase the value of the estate. See In re McCourt, 12 B.R.

                                8
587, 591 (Bankr. S.D.N.Y. 1981) (declining to require the debtor

to execute a right of election that would entitle him to one-

third of the estate of his deceased wife).

     In determining what actions the duty to cooperate requires

a debtor to take, courts must maintain the balance that

bankruptcy law aims to strike between creditors’ rights to

repayment and the debtor’s right to a fresh start. See In re

Carvalho, 335 F.3d 45, 51 (1st Cir. 2003). The debtor’s duty to

cooperate ensures that a trustee can “maximize the return to

creditors through orderly liquidation of the assets” of the

estate. In re Stinson, 269 B.R. 172, 176 (Bankr. S.D. Ohio

2001). But the debtor “acts primarily for his own benefit” to

seek a fresh start. In re Waldvogel, 125 B.R. 13, 15 (Bankr.

E.D. Wis. 1991). To facilitate this fresh start, 11 U.S.C.

§ 541(a)(6) excludes post-petition earnings from the estate. See

In re Andrews, 80 F.3d 906, 910-11 (4th Cir. 1996).

     To justify the noncompetition order, the Trustee relies

heavily on In re Uniservices, a reorganization case in which the

Seventh Circuit upheld a bankruptcy court’s order barring a

former president and shareholder of a debtor corporation from

competing with the debtor for a reasonable time. 517 F.2d at

494, 497. The Seventh Circuit upheld the order because equity

required that the president of the debtor be subject to a

noncompetition order after forcing his employees to sign

                                9
covenants not to compete. See id. at 497. In re Uniservices did

not consider whether the noncompetition order served to enforce

the debtor’s duty to cooperate.

     It is true that the goodwill of the dental practice is

property of the bankruptcy estate and that Wojtkun’s decision to

compete with the practice undermines the value of this goodwill.

See Matter of Prince, 85 F.3d 314, 3224 (7th Cir. 1996) (holding

that the goodwill of a Chapter 11 debtor’s professional

corporation was an asset of the estate). In some circumstances,

a noncompetition order to maintain the value of the professional

corporation’s goodwill may be appropriate to enforce a debtor’s

duty to cooperate. Here, the record is troubling in that Wojtkun

does seem to be undermining the Trustee’s sale of the

professional corporation by taking advantage of Chapter Seven.

Getting him to cooperate with the Trustee was apparently like

pulling teeth. Immediately after declaring bankruptcy, Wojtkun

began providing dental services as a sole proprietor in the same

office with the same equipment he used when he operating as a

professional corporation before the bankruptcy. Because

operating in the same location allows Wojtkun to easily poach

patients from the professional corporation, it would have been

within the bankruptcy court’s discretion to order Wojtkun not to

practice dentistry in that location.



                                  10
     However, other factors weigh against the issuance of the

noncompetition order. The noncompetition agreement had a broad

geographic scope over a long time period. Moreover, Wojtkun had

already been practicing for four years when the Trustee sought

the order. As such, issuing a noncompetition order would

effectively give the corporation the goodwill he had generated

after the discharge in bankruptcy. See In re Glazer, 317 B.R. at

489-90 (declining to issue a two-year noncompetition order

covering three counties on the debtor to facilitate sale of his

chiropractic practice for this reason). Accordingly, in these

circumstances, the bankruptcy court did not abuse its discretion

in refusing to issue the broad noncompetition order the Trustee

did request because doing so would tip the balance between

Wojtkun and his creditors too far in the creditors’ favor.

                              ORDER

     For the foregoing reasons, the Court AFFIRMS the bankruptcy

court’s order.

SO ORDERED.



                              /s/ PATTI B. SARIS
                              Patti B. Saris
                              Chief United States District Judge




                               11
